312 S.W.3d 412 (2010)
In the Interest of: A.N.F.
No. ED 93597.
Missouri Court of Appeals, Eastern District, Division Two.
May 4, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 8, 2010.
Robert Bilbrey, for appellant, Natural Mother.
Abigail W. Sapp, for respondent, Juvenile Officer.
Kourtney Lamb, The guardian ad litem for the juvenile.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
D.F. (Mother) appeals the Circuit Court's termination of parental rights to her minor child, A.F. Mother asserts that the trial court erred in: (1) failing to grant her motion for a continuance; and (2) finding that clear, cogent, and convincing evidence supported termination pursuant to Mo.Rev.Stat. § 211.447.5(3) (Cum.Supp. 2007).
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not abuse its discretion in denying Mother's motion for a continuance and that the judgment terminating Mother's parental rights is supported by clear, cogent, and convincing evidence. An extended opinion would have no precedential *413 value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).